CHRISTIAN, Judge.
The offense is burglary of a box car; the punishment, confinement in the penitentiary for four years.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
The verdict of the jury assessed the punishment at confinement in the penitentiary for four years. The judgment and sentence stipulate that appellant shall be confined in the penitentiary for not less than two nor more than five years. The judgment and sentence are reformed in order that it may be shown that appellant shall be confined in the penitentiary for not less than two years nor more than four years.
As reformed, the judgment is affirmed.

Judgment reformed and affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.